internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-102616-00 cc dom p si date date legend company d1 d2 d3 d4 state sh dear this letter responds to your letter dated date on behalf of company requesting permission for company to reelect s_corporation status under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 under the laws of state and elected under sec_1362 to be treated as an s_corporation on d2 company revoked its s_corporation_election effective d3 at the time of the revocation company's sole shareholder was sh company desires to reelect s_corporation status effective d4 a date that is prior to the five year waiting_period mandated by sec_1362 company represents that as of d4 of company's stock was owned by individuals who were not shareholders of company on d3 the date of the revocation law and analysis plr-102616-00 sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 such corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which such termination is effective sec_1_1362-5 of the income_tax regulations provides in part that the commissioner may permit a corporation to make a new election before the five-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than fifty percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted conclusion based solely on the facts submitted and the representations made we grant company permission to reelect s_corporation status effective d4 as discussed with your authorized representative company must pursuant to sec_1362 and the regulations thereunder timely file with the applicable service_center a valid form_2553 election by a small_business_corporation additionally a copy of this letter should be attached to company's federal_income_tax return for the taxable_year for which the s_corporation_election is accepted as timely filed except as specifically set forth above no opinion is expressed concerning the federal tax consequences under any other provisions of the code specifically we express no opinion regarding whether company is eligible to be an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours joni larson acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
